Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-4, and 6-11 have been examined and rejected. This Office action is responsive to the amendment filed on 07/09/2020, which has been entered in the above identified application.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 8-9 are rejected under AIA  35 U.S.C §103 as being unpatentable over Akamine et al. (US 20090204399 A1, hereinafter Akamine) in view of ROSTOCIL et al. (US 20150120840 A1, hereinafter ROSTOCIL) in view of Alexandrov et al. (US 20120166952 A1, hereinafter Alexandrov) and in view of Erdal (US 20150112749 A1, hereinafter Erdal).
claims 1, 8 and 9, Akamine teaches a display control apparatus (FIG. 1, paragraph [0048], FIG. 1 is a diagram showing the configuration of a speech data summarizing and reproducing apparatus) comprising: 
a controller (FIG. 1, data processor 2); 
a first display screen (paragraph[0061], FIG. 14 is a diagram showing an example of displayed text information; Fig. 14 is the first display screen);
a memory storing a program to control the display control apparatus attached to the controller (FIG. 1, storage device 3 for storing various items of information); 
wherein the memory: 
stores a plurality of input messages and identifying information used to identify the plurality of messages (paragraph [0078], Storage device 3 comprises speech data storage 31 for storing speech data and importance level information storage 32 for storing predetermined importance level information representing importance levels based on keywords and importance levels based on utterers; Fig. 8, paragraph [0082], present exemplary embodiment divides speech data into four utterance unit data based on information representative of break points including "when a document page is turned over", "when an utterer takes over", and "pause (silent interval in speech data)", etc., and associates each of the utterance unit data with information representative of an utterance ID, a speech recognition character string, an utterer, a corresponding document page, and an utterance time; the four stored messages are the plurality of input messages, with identification number); 
wherein the controller: 
(paragraph [0057], FIG. 10 is a diagram showing importance levels of respective utterance unit data; the diagram is the third display region, also the third display region; the 4 utterance data in 4 lines are the plurality of input messages with ID number as identification information),
applies a selected piece of attribute information from a plurality of pieces of attribute information to the plurality of messages displayed in the second display screen (Fig. 11, paragraph [0058], FIG. 11 is a diagram showing an example of a user interface of an importance level information determiner; the importance level is one attributes of multiple attributes such as “UTTERANCE TIME”, “UTTER”, etc; paragraph [0099], the user operates input device 1 to change the importance level of a specified utterer to +10); and 
switches the second display screen to the first display screen (paragraph [0061], FIG. 14 is a diagram showing an example of displayed text information; paragraph [0110], FIG. 14 shows the screen on which the utterance unit data of utterance ID3 are being reproduced according to the present exemplary embodiment, the screen displaying a character string of speech recognition results and documents used; selected ID3 to switch to Fig. 14 which is the first display screen switched from Fig. 10 screen), 
wherein the first display screen comprises  a first display region for displaying the plurality of messages, the identifying information and a second display region for displaying a message extracted from the plurality of messages based on the plurality of (paragraph [0110], FIG. 14 shows the screen on which the utterance unit data of utterance ID3 are being reproduced according to the present exemplary embodiment, the screen displaying a character string of speech recognition results and documents used; selected ID3 utterance is the instruction; the left utterance table display area is the first display region, and the right “DOCUMENT B-1” display area is the second display region, “DOCUMENT B-1” is the capture data based on the ID3 utterance), and 
the controller displays the message extracted from the plurality of messages according to types of the plurality of pieces of attribute information on the second display region (paragraph [0110], FIG. 14 shows the screen on which the utterance unit data of utterance ID3 are being reproduced according to the present exemplary embodiment, the screen displaying a character string of speech recognition results and documents used; the 4 utterance data are displayed with different attributes information).
Akamine does not teach:
generates a second display screen having a third display region for displaying the plurality of input messages and the identifying information in chronological order and a fourth display region for displaying a content,
wherein the  first display screen comprises a first display region for displaying the plurality of messages, the identifying information and a plurality of thumbnails of the capture data of the content displayed in the fourth region of the second display screen, and


ROSTOCIL teaches: 
generates a display screen having a third display region for displaying the plurality of input messages and the identifying information in chronological order (Fig. 7, paragraph [0041], UI 400 may also include a comment object (e.g., comment object 406) that may enable each user respectively to enter comments that may be seen in display comment object (e.g., display comment object 412) display by one or more of the attendees.  For instance, users 46, 52, and 50 respectively may enter comments 19, 408, and 410 about slide #3 of 15 shown in resource window 404 that may be received 302 by reference process 10).
Since Akamine teaches a method of displaying stored meeting message information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating a display screen having a third display region for displaying the plurality of input messages and the identifying information in chronological order, as taught by ROSTOCIL, as the prior arts are from the same application field of user interface display of listed messages, and ROSTOCIL further teaches a message listed displayed by chronological order. By incorporating ROSTOCIL into Akamine would improve the integrity of Akamine’s system by allowing comment 19 may be associated 304 with at least the portion of resource 17 by reference process 10 (ROSTOCIL, paragraph [0042]).
Akamine/ROSTOCIL does not teach:

generates a second display screen having a fourth display region for displaying a content,
wherein the  first display screen comprises a first display region for displaying the plurality of messages, the identifying information and a plurality of thumbnails of the capture data of the content displayed in the fourth region of the second display screen, and
switches the second display screen to the first display screen in a case when an instruction on a first display instruction button displayed on the second display screen is accepted.
Alexandrov teaches:
generates a second display screen having a fourth display region for displaying a content (Fig. 5B is the second display screen, paragraph [0060], A viewing window 502 may display live screen data, stored screen data, or a combination of the two; 502 is the fourth display region),
wherein the first display screen comprises a first display region for displaying the plurality of messages, the identifying information and a plurality of thumbnails of the capture data of the content displayed in the fourth region of the second display screen (Fig. 13 is the first display screen, paragraph [0101], the summary document contains some or all of the annotations made during the online meeting.  The annotations may be displayed on the screenshots or, if the annotations are textual, they may be displayed under, over, or next to the screenshots as optical-character recognition text.  The summary document may indicate the author of each annotation.  FIG. 13 depicts one exemplary summary document 1300, which includes a plurality of screenshots 526 and corresponding annotations 1304; the screenshots are the thumbnails of the capture data of the online meeting data captured in Fig. 5B 502 area, and annotations are messages with author as the identifying information).
Since Akamine/ROSTOCIL teaches a method of displaying stored meeting message information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate g generates a second display screen having a fourth display region for displaying a content, wherein the first display screen comprises a first display region for displaying the plurality of messages, the identifying information and a plurality of thumbnails of the capture data of the content displayed in the fourth region of the second display screen, as taught by Alexandrov, as the prior arts are from the same application field of user interface display of listed messages, and Alexandrov further teaches online meeting annotated screen capture. By incorporating Alexandrov into Akamine/ROSTOCIL would improve the integrity of Akamine/ROSTOCIL’s system by allowing sharing an annotation to a key screenshot during an ongoing online meeting (Alexandrov, paragraph [0094]).
Akamine/ROSTOCIL/Alexandrov does not teach:
switches the second display screen to the first display screen in a case when an instruction on a first display instruction button displayed on the second display screen is accepted.
Erdal teaches:
switches the second display screen to the first display screen in a case when an instruction on a first display instruction button displayed on the second display screen is (paragraph [0126], the user can also view the details of the actionable messages by clicking button or control 1813, from which the detailed information of the actionable messages is displayed as shown in FIG. 18B; Fig. 18A is the second display screen, and Fig. 18B is the first display screen).
Since Akamine/ROSTOCIL/Alexandrov teaches a method of displaying stored meeting message information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in a case when an instruction on a first display instruction button displayed on the second display screen is accepted, switches the second display screen to the first display screen, as taught by Erdal, as the prior arts are from the same application field of user interface display of screen switching, and Erdal further teaches changing screen based on a button click. By incorporating Erdal into Akamine/ROSTOCIL/Alexandrov would improve the integrity of Akamine/ROSTOCIL/Alexandrov’s system by allowing the detailed information of the actionable messages is displayed (Erdal, paragraph [0126]).

As to dependent claim 2, the rejection of claim 1 is incorporated. Akamine teaches the display control apparatus according to claim 1, wherein the controller further
applies at least one of the plurality of pieces of attribute information to a message selected from the plurality of messages (Fig. 11, paragraph [0058], FIG. 11 is a diagram showing an example of a user interface of an importance level information determiner; the importance level is one attributes of multiple attributes such as “UTTERANCE TIME”, “UTTER”, etc; paragraph [0099], the user operates input device 1 to change the importance level of a specified utterer to +10).

As to dependent claim 3, the rejection of claim 1 is incorporated. Akamine teaches the display control apparatus according to Claim 1:
wherein the controller further generates capture data of the content when the content displayed in the fourth display region satisfies a predetermined condition, and 
displays the capture data of the content together with the messages in the first display region in the first display screen (paragraph [0110], FIG. 14 shows the screen on which the utterance unit data of utterance ID3 are being reproduced according to the present exemplary embodiment, the screen displaying a character string of speech recognition results and documents used; selected ID3 utterance is the instruction; the left utterance table display area is the first display region, and the right “DOCUMENT B-1” display area is the second display region, “DOCUMENT B-1” is the capture data displayed when selecting ID3 message).

As to dependent claim 4, the rejection of claim 3 is incorporated. Alexandrov teaches the display control apparatus according to Claim 3, wherein 
when the content displayed in the fourth display region is selected, the controller applies the at least one of the plurality of pieces of attribute information to the capture data of the content at the time of selection (paragraph [0069], As depicted in FIG. 5C, once an image thumbnail 526 is selected and its associated key screenshot depicted in the first viewing window 502, the key screenshot may be marked with an annotation 530 (e.g., a text-based comment); 502 is the fourth display region), and 
(paragraph [0094], the annotation is made in a different color, highlighting, shading, or transparency level than the objects appearing in the key screenshot.  In one embodiment, the annotation is tagged with information identifying its author, time of creation, and/or time of last editing).

Claim 6 is rejected under AIA  35 U.S.C §103 as being unpatentable over Akamine et al. (US 20090204399 A1, hereinafter Akamine) in view of ROSTOCIL et al. (US 20150120840 A1, hereinafter ROSTOCIL) in view of Alexandrov et al. (US 20120166952 A1, hereinafter Alexandrov) and in view of Erdal (US 20150112749 A1, hereinafter Erdal) in view of Shin et al. (US 20090254351 A1, hereinafter Shin).

As to dependent claim 6, the rejection of claim 1 is incorporated. Akamine/ROSTOCIL/Erdal does not teach the display control apparatus according to Claim 1, further comprising:
wherein the controller further
inputs a voice signal; and 
recognizes the voice signal input in the voice input section and output a message; and
wherein the memory stores the message output from the controller.
Shin teaches:
(“For example, the databases may include a first database 161 for storing voice information allowing the user's voice input through the microphone to be recognized by format, syllable, or morpheme, a second database 162 for storing information allowing the controller 180 to determine the overall meaning of a voice instruction based on the recognized voice information”, paragraph [0130]).
Since Akamine/ROSTOCIL/Erdal teaches a method of displaying stored input messages with applied attributes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the controller further inputs a voice signal; and recognizes the voice signal input in the voice input section and output a message; and wherein the memory stores the message output from the controller, as taught by Shin, as the prior arts are from the same application field of user interface display. By incorporating Shin into Akamine/ROSTOCIL/Erdal would expand the utility of Akamine/ROSTOCIL/Erdal’s system by allowing the user's voice input through the microphone to be recognized (Shin, paragraph [0130]).

Claim 7 is rejected under AIA  35 U.S.C §103 as being unpatentable over Akamine et al. (US 20090204399 A1, hereinafter Akamine) n view of ROSTOCIL et al. (US 20150120840 A1, hereinafter ROSTOCIL) in view of Alexandrov et al. (US 20120166952 A1, hereinafter Alexandrov) and in view of Erdal (US 20150112749 A1, hereinafter Erdal) in view of Kurupacheril et al. (US 20140258416 A1, hereinafter Kurupacheril).

As to dependent claim 7, the rejection of claim 1 is incorporated. Akamine/ROSTOCIL/Erdal does not teach the display control apparatus according to Claim 1, further comprising: 
a storage section configured to associate the attribute information with a recognition word or phrase and store the associated attribute information and the recognition word or phrase, 
wherein the attribute information applying section applies corresponding attribute information when the messages include the recognition word or phrase.
	Kurupacheril teaches:
a storage section configured to associate the attribute information with a recognition word or phrase and store the associated attribute information and the recognition word or phrase (“For example, as shown in FIG. 8 a video that includes certain indicators (e.g., the phrase "context awareness," the phrase "action items," etc.) might have a certain save location (e.g., http://video.company.com) and will be saved automatically by the database 16 for a certain number of seconds. Similarly, the text that includes certain indicators (e.g., the word "challenge") might have a different save location (e.g., http://text.company.com) and be saved manually by the leader participant 12 upon being alerted and for a certain number of clear text characters”, paragraph [0040], the save location is the attribute), 
(“For example, as shown in FIG. 8 a video that includes certain indicators (e.g., the phrase "context awareness," the phrase "action items," etc.) might have a certain save location (e.g., http://video.company.com) and will be saved automatically by the database 16 for a certain number of seconds. Similarly, the text that includes certain indicators (e.g., the word "challenge") might have a different save location (e.g., http://text.company.com) and be saved manually by the leader participant 12 upon being alerted and for a certain number of clear text characters”, paragraph [0040], the save location is the attribute).
Since Akamine/ROSTOCIL/Erdal teaches a method of displaying stored input messages with applied attributes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a storage section configured to associate the attribute information with a recognition word or phrase and store the associated attribute information and the recognition word or phrase, wherein the attribute information applying section applies corresponding attribute information when the messages include the recognition word or phrase, as taught by Kurupacheril, as the prior arts are from the same application field of user interface display. By incorporating Kurupacheril into Akamine/ROSTOCIL/Erdal would expand the utility of Akamine/ROSTOCIL/Erdal’s system by allowing video saved automatically by the database (Kurupacheril, paragraph [0040]).

Claim 10 is rejected under AIA  35 U.S.C §103 as being unpatentable over Akamine et al. (US 20090204399 A1, hereinafter Akamine) n view of ROSTOCIL et al. (US 20150120840 A1, hereinafter ROSTOCIL) in view of Alexandrov et al. (US 20120166952 A1, hereinafter Alexandrov) and in view of Erdal (US 20150112749 A1, hereinafter Erdal) in view of ? et al. (US 20140258416 A1, hereinafter Kurupacheril).

As to dependent claim 10, the rejection of claim 1 is incorporated. Alexandrov teaches the display control apparatus according to Claim 1, with the message displaying in the first display region, and the thumbnail of the capture data corresponding to the message (Fig. 13, paragraph [0101], the summary document contains some or all of the annotations made during the online meeting.  The annotations may be displayed on the screenshots or, if the annotations are textual, they may be displayed under, over, or next to the screenshots as optical-character recognition text).
Akamine/ROSTOCIL/Alexandrov/Erdal does not teach:
when the message is selected, the controller displays the thumbnail of the capture data corresponding to the selected message so as to be located next to the selected message.
	Sasaki teaches:
when the message is selected, the controller displays the thumbnail of the capture data corresponding to the selected message so as to be located next to the selected message (paragraph [0209], if the thumbnail image corresponding to the selected text information item is not displayed in the display screen 32G, the information processing apparatus can automatically scroll only the display information items in the image pane G2 so that the corresponding thumbnail image appears in the image pane G2).
Since Akamine/ROSTOCIL/Erdal teaches a method of displaying stored input messages with applied attributes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate when the message is selected, the controller displays the thumbnail of the capture data corresponding to the selected message so as to be located next to the selected message, as taught by Sasaki, as the prior arts are from the same application field of user interface display. By incorporating Sasaki into Akamine/ROSTOCIL/Erdal would expand the utility of Akamine/ROSTOCIL/Erdal’s system by allowing the corresponding thumbnail image appears in the image pane (Sasaki, paragraph [0209]).


Claim 11 is rejected under AIA  35 U.S.C §103 as being unpatentable over Akamine et al. (US 20090204399 A1, hereinafter Akamine) n view of ROSTOCIL et al. (US 20150120840 A1, hereinafter ROSTOCIL) in view of Alexandrov et al. (US 20120166952 A1, hereinafter Alexandrov) and in view of Erdal (US 20150112749 A1, hereinafter Erdal) in view of Borovsky et al. (US 20090019369 A1, hereinafter Borovsky).

As to dependent claim 11, the rejection of claim 1 is incorporated. Alexandrov teaches the display control apparatus according to Claim 1, with thumbnail of the capture data displaying in the first display region, the controller displays the message (Fig. 13, paragraph [0101], the summary document contains some or all of the annotations made during the online meeting.  The annotations may be displayed on the screenshots or, if the annotations are textual, they may be displayed under, over, or next to the screenshots as optical-character recognition text).
Akamine/ROSTOCIL/Alexandrov/Erdal does not teach:
when the thumbnail is selected, the controller displays the message corresponding to the selected thumbnail so as to be located next to the selected thumbnail.
Borovsky teaches:
when the thumbnail is selected, the controller displays the message corresponding to the selected thumbnail so as to be located next to the selected thumbnail (Fig. 1F, 1G, paragraph [0036], when the thumbnail 148a is selected, the text “At the late” is displayed below the thumbnail image).
Since Akamine/ROSTOCIL/Erdal teaches a method of displaying stored input messages with applied attributes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate when the thumbnail is selected, the controller displays the message corresponding to the selected thumbnail so as to be located next to the selected thumbnail, as taught by Borovsky, as the prior arts are from the same application field of user interface display. By incorporating Borovsky into Akamine/ROSTOCIL/Erdal would expand the utility of Akamine/ROSTOCIL/Erdal’s system by allowing a number of other changes can occur to content thumbnails in response to a navigation, such as clipping, hiding and showing (Borovsky, paragraph [0036]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, and 8-9, and addition of claims 10-11.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Q.W./




/BEAU D SPRATT/Primary Examiner, Art Unit 2143